DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant on February 16, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered. 
 
Response to Amendment
Applicant's submission filed on February 16, 2021 has been entered. Claims 1-20 are pending in the current application. Replacement sheet for Figure 5 submitted on February 16, 2021 has been accepted by examiner. Amendments to specification submitted on February 16, 2021 have been accepted by examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

within a threshold distance from a time period for execution of the command at the maximum performance level” The amendment to claim 9 submitted on February 16, 2021 which recites “within a threshold distance from” is considered new matter by examiner, as the specification does not appear to support such teaching.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-13 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Benisty et al. (hereinafter Benisty, US Publication No. 2018/0356996).

	Regarding claim 1, Benisty teaches:
A memory device, comprising: 
a non-volatile memory (See Figure 2A, Non-volatile memory 104); 
a communication interface to receive a command to access the non-volatile memory of the memory device (See Figure 2A, Host Interface 120 and Controller 102. See [0035] “Controller 102 interfaces with a host system and transmits command sequences for read, program, and erase operations to non-volatile memory die 104.” See [0039].); and 
a controller configured to (See Figure 2A, Controller 102.): 
determine a workload level of the command to be executed by the controller based on determining the type of operation to be performed by the controller in execution of the command, the type of operation being specified by the command (See Abstract “A storage system having an adaptive workload-based command processing clock is provided.” See [0012] “In some embodiments, the controller comprises a workload monitor counter;” See [0017] “The method comprises calculating an average workload per command; modifying a clock signal based on the calculated average workload per command;” See [0067] “The divider 630 calculates an average workload per command by dividing the current workload by the number of outstanding commands.” See [0062] “As such when having only 4 KB random commands, the command processing path works with full performance with the maximum allowed clock. In this state, the command processing path consumes a lot of power. However, when getting sequential commands, the input clock to the command processing path has a lower frequency since the performance requirement allows it.” See [0018]. See Workload-Based Clock Generator 111 located in Controller 102 in Figure 2A. See Figure 6 in view of [0065] and [0067], in which the outstanding/pending commands correspond to the claimed command(s) to be executed by the controller. See [0062] and [0068] in view of Figure 6, in which the claimed type of operation corresponds with whether the operation is a random or sequential command. The prior art determines whether the operation is random or sequential, and adjusting performance based on such determination.), wherein the workload level is proportional to an estimated amount of computations performed by the controller during the execution of the command (See Table depicted in [0059]. See Figure 6. See [0065] “More specifically, the outstanding command counter 610 is a counter that holds the current number of outstanding commands for the storage system 100.” See [0066] “The workload monitor counter 600 in this embodiment monitors the pending workload in the storage system 100. The counter value is updated whenever the controller 102 gets a new command based on the size of the command.” See [0063] “As shown in the second timing diagram 510, the adaptive clock also provides 16 clock pulses when the pending workload is 4 KB per command. However, when the workload increases to 8 KB per command, the adaptive clock's frequency drops to 8 clock pulses. Similarly, when the workload increases to 64 KB per command, the adaptive clock's frequency drops to 2 clock pulses.” In view of Figure 6, the amount of commands to be processed and the data transfer size of the commands are used to determine the workload. Under broadest reasonable interpretation, the data transfer size of the commands and the amount of commands correlate to the amount of computations needed to execute the commands. For example, transfer of data with a larger data transfer size (i.e. 64kb) would require more computations from the processor (i.e. more computationally intensive) than that of a smaller data transfer size (i.e. 4kb).); 
select a computation performance level of the controller according to the workload level; and 
set the controller at the computation performance level during the execution of the command (See Abstract “The controller is configured to adapt an input clock signal based on a current workload of the controller and provide the adapted clock signal to the command processing path in the controller.” The claimed 

	Regarding claim 6, Benisty teaches:
The memory device of claim 1, wherein the workload level is normalized with respect to an estimated time used to access the non-volatile memory during the execution of the command (See [0017] “In another embodiment, a method for using a storage system with an adaptive clock is provided. The method comprises calculating an average workload per command;” See Abstract “The controller is configured to adapt an input clock signal based on a current workload of the controller and provide the adapted clock signal to the command processing path in the controller.” See [0058] “For example, random performance is usually defined in input/output operations per second (TOPS), which define the number of 4 KB (random) commands the storage system executes in one second. This number can also determine the maximum time of each pipeline stage in the command processing path. For instance, when the requirement is to support random performance of 650K IOPS, each pipeline stage in the command processing path should not exceed 1.5 microsecond, which is based on the worst-case scenario when getting only random (4 KB) commands.” The prior art teaches determining a workload level for the controller based on execution of random commands, in which the random commands/performance are defined by execution time and input/output operations per second).

Regarding claim 7, Benisty teaches:
The memory device of claim 1, wherein the workload level is inversely proportional to the estimated time used to access the non-volatile memory during the execution of the command (See Figure 6 in view of [0063], [0065] and [0066], in which a high workload amount would yield a lower access time and vice versa).

	Regarding claim 8, Benisty teaches:
The memory device of claim 7, wherein the computation performance level is reduced from a maximum performance level of the controller (See [0063] “Again, this is because the adaptive clock has a maximum frequency in this example when having a workload of 4 KB for each pending command. In other scenarios, the frequency of the clock is lower. When having an average workload of 8 KB for each pending command, the frequency of the clock is divided by two. When having an average workload of 64 KB for each pending command, the frequency of the clock is divided by eight.”).

	Regarding claim 9, Benisty teaches:
The memory device of claim 8, wherein a time period for execution of the command at the computation performance level is within a threshold distance from a time period for execution of the command at the maximum performance level (See rejection of claim 8).

	Regarding claim 10, Benisty teaches:
The memory device of claim 8, wherein a time period for execution of the command at the computation performance level is shorter than a time period for execution of the command at a performance level lower than the computation performance level (See [0068] “Prior storage systems use the worst-case workload scenario to determine the clock frequency of this path, which has a direct correlation to the power consumption. In contrast, these embodiments can use the worst-case circumstances only when required, while working in low-power modes when full performance is not required at a specific point. For example, the command processing path can work in full performance when having a batch of 4 KB random commands and with lower performance in other scenarios). This provides an advantage in terms of power consumption, as the command processing path is an excessive power consumer path. Using these embodiments, this path can work in full performance and in full power mode only when having a full batch of 4 KB random commands. Otherwise, the path can work in a low power mode while having a lower frequency of the input clock (e.g., when having 4 KB random commands, the controller 102 can use a high-frequency while clock, but when having sequential workload, the controller 102 can use a lower-frequency clock).” Execution time decreases with lower/reduced power modes).

	Regarding claim 11, Benisty teaches:
The memory device of claim 8, wherein the memory device consumes less power for the execution of the command at the computation performance level of the controller than at the maximum performance level (See [0062] “As such when having only 4 KB random commands, the command processing path works with full performance with the maximum allowed clock. In this state, the command processing path consumes a lot of power. However, when getting sequential commands, the input clock to the command processing path has a lower frequency since the performance requirement allows it.” See [0068] “Using these embodiments, this path can work in full performance and in full power mode only when having a full batch of 4 KB random commands. Otherwise, the path can work in a low power mode while having a lower frequency of the input clock (e.g., when having 4 KB random commands, the controller 102 can use a high-frequency while clock, but when having sequential workload, the controller 102 can use a lower-frequency clock).”).

	Regarding claim 12, Benisty teaches:
The memory device of claim 8, wherein the memory device consumes less peak power during the execution of the command at the computation performance level of the controller than at the maximum performance level (See [0062] “As such when having only 4 KB random commands, the command processing path works with full performance with the maximum allowed clock. In this state, the command processing path consumes a lot of power. However, when getting sequential commands, the input clock to the command processing path has a lower frequency since the performance requirement allows it.” See [0068] “Using these embodiments, this path can work in full performance and in full power mode only when having a full batch of 4 KB random commands. Otherwise, the path can work in a low power mode while having a lower frequency of the input clock (e.g., when having 4 KB random commands, the controller 102 can use a high-frequency while clock, but when having sequential workload, the controller 102 can use a lower-frequency clock).”).

	Regarding claim 13, Benisty teaches:
The memory device of claim 12, wherein the computation performance level corresponds to running the controller at a first clock speed; and the maximum performance level corresponds to running the controller at a second clock speed higher than the first clock speed (See [0062] “As such when having only 4 KB random commands, the command processing path works with full performance with the maximum allowed clock. In this state, the command processing path consumes a lot of power. However, when getting sequential commands, the input clock to the command processing path has a lower frequency since the performance requirement allows it.”).

	Regarding claim 15, Benisty teaches:
The memory device of claim 1, wherein the memory device is one of: 
a solid state drive; 
a removable memory card; and 
an embedded universal flash storage memory chip (See [0023] “In some embodiments, the storage system is removably connected to a host.” See [0026] “In some embodiments, the storage system comprises a solid state drive, such as, for example, an enterprise solid state drive.” See [0039] “In one embodiment, storage system 100 may be a card based system, such as a secure digital (SD) or a micro secure digital (micro-SD) card. In an alternate embodiment, storage system 100 may be part of an embedded storage system.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Postavilsky et al. (hereinafter Postavilsky, US Publication No. 2016/0320971).

Regarding claim 2, Benisty teaches:
The memory device of claim 1, wherein the computation performance level includes a clock speed according to which the controller executes operations (See rejection of claim 1. See Figure 5. See [0068] “Otherwise, the path can work in a low power mode while having a lower frequency of the input clock (e.g., when having 4 KB random commands, the controller 102 can use a high-frequency while clock, but when having sequential workload, the controller 102 can use a lower-frequency clock).”),

Benisty does not explicitly disclose what Postavilsky teaches:
wherein the type of operation specified by the command is specified as a read operation or write operation (See Figure 5, step 525. See [0049] “Accordingly, in this example, if the operation type is read, the command is executed (act 520); whereas, if the operation type is write, the memory system 100 is thermal throttled (e.g., by inserting a delay and/or by reducing die parallelism) (act 530).” See [0021] “Other examples of throttling include reducing clock speed in a controller or part of the controller, or reducing the bus speed between the controller and the non-volatile memory components.” See [0024] “As mentioned in the background section above, during read and write operations, a memory system consumes power and generates heat. Very intensive or long-running, sustained workloads (especially write-oriented workloads) can cause the memory system to generate so much heat that it can exceed its operating temperature. In such situations, the controller of the memory system can perform a thermal throttling operation to reduce the memory system's temperature by slowing the throughput of the memory system, thus allowing the overheating components to cool down. This is typically accomplished by reducing die parallelism or by inserting artificial delays in operational flows. Other examples of throttling include reducing clock speed in a controller or part of the controller, or reducing the bus speed between the controller and the non-volatile memory components.” The prior art teaches changing the clock speed of the controller based on the workload level of the command (i.e. very intensive or long-running commands) determined by the type of operation (i.e. whether the operation is a read or write operation)).



	Regarding claim 3, Benisty teaches:
The memory device of claim 2, wherein the controller is in a first silicon chip; and the non-volatile memory is in one or more second silicon chips (See [0080] “For example, a controller for memory read-write operations may be located on a separate controller chip and/or on the same substrate as the memory elements.” See [0073] “Typically, in a two dimensional memory structure, memory elements are arranged in a plane (e.g., in an x-z direction plane) which extends substantially parallel to a major surface of a substrate that supports the memory elements. The substrate may be a wafer over or in which the layer of the memory elements are formed or it may be a carrier substrate which is attached to the memory elements after they are formed. As a non-limiting example, the substrate may include a semiconductor such as silicon.”).

	Regarding claim 4, Benisty teaches:
The memory device of claim 3, wherein the first silicon chip and the one or more second silicon chips are configured within a same integrated circuit package of the memory device (See [0080] “For example, a controller for memory read-write operations may be located on a separate controller chip and/or on the same substrate as the memory elements.” See [0073] “Typically, in a two dimensional memory structure, memory elements are arranged in a plane (e.g., in an x-z direction plane) which extends substantially parallel to a major surface of a substrate that supports the memory elements. The substrate may be a wafer over or in which the layer of the memory elements are formed or it may be a carrier substrate which is attached to the memory elements after they are formed. As a non-limiting example, the substrate may include a semiconductor such as silicon.”).

	Regarding claim 5, Benisty teaches:
The memory device of claim 3, wherein the controller and the non-volatile memory operate under different clock signals (See Abstract “The controller is configured to adapt an input clock signal based on a current workload of the controller and provide the adapted clock signal to the command processing path in the controller.” See [0060] “The table also presents the frequency of the command processing path clock. The clock frequency of this path is very high compared to the data-path clock, which can be in the order of 300 MHz.”).

Regarding claim 16, Benisty teaches:
A method implemented in a memory device, the method comprising: 
receiving a command to access a non-volatile memory of the memory device; and 
in response to the command (See rejection of claim 1.): 
determining a workload level of a command to be executed by a controller based on determining a characteristic of whether a dataset identified by the command is in a contiguous address block (See [0062] “As such when having only 4 KB random commands, the command processing path works with full performance with the maximum allowed clock. In this state, the command processing path consumes a lot of power. However, when getting sequential commands, the input clock to the command processing path has a lower frequency since the performance requirement allows it.” See [0068] “Otherwise, the path can work in a low power mode while having a lower frequency of the input clock (e.g., when having 4 KB random commands, the controller 102 can use a high-frequency while clock, but when having sequential workload, the controller 102 can use a lower-frequency clock).” See [0055] “Then, the command executor 310 can detect the commands and implement address translation of the logical block address (LBA) in the command to a physical address in the memory arrays 104. The command executor 310 can also provide stream detection (e.g., whether the host 50 is sending sequential LBAs).”), wherein the workload level is proportional to an estimated amount of computations performed by the controller during the execution of the command
selecting a computation performance level of the controller according to the workload level; and 
setting the controller at the computation performance level during the execution of the command (See rejection of claim 1.).

Benisty does not explicitly disclose what Postavilsky teaches:
and based on whether the operation to be performed by the controller in execution of the command is a read operation or write operation (See Figure 5, step 525. See [0049] “Accordingly, in this example, if the operation type is read, the command is executed (act 520); whereas, if the operation type is write, the memory system 100 is thermal throttled (e.g., by inserting a delay and/or by reducing die parallelism) (act 530).” See [0021] “Other examples of throttling include reducing clock speed in a controller or part of the controller, or reducing the bus speed between the controller and the non-volatile memory components.” See [0024] “As mentioned in the background section above, during read and write operations, a memory system consumes power and generates heat. Very intensive or long-running, sustained workloads (especially write-oriented workloads) can cause the memory system to generate so much heat that it can exceed its operating temperature. In such situations, the controller of the memory system can perform a thermal throttling operation to reduce the memory system's temperature by slowing the throughput of the memory system, thus allowing the overheating components to cool down. This is typically accomplished by reducing die parallelism or by inserting artificial delays in operational flows. Other examples of throttling include reducing clock speed in a controller or part of the controller, or reducing the bus speed between the controller and the non-volatile memory components.” The prior art teaches changing the clock speed of the controller based on the workload level of the command (i.e. very intensive or long-running commands) determined by the type of operation (i.e. whether the operation is a read or write operation));

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the adaptive workload-based command processing clock system of Benisty with the throttling method of Postavilsky to prevent/reduce overheating of memory system components when processing very intensive or long-running, sustained workloads (especially write-oriented workloads); see [0024] of Postavilsky. Examiner asserts that at least Figures 5 and 6 of prior art Postavilsky indicate that Benisty and Postavilsky are analogous art, as Figure 6 of Postavilsky provides similar teachings of [0062] and [0068] of Benisty.

	Regarding claim 17, Benisty teaches:
The method of claim 16, wherein the workload level is further determined based on: 
an estimated time used to access the non-volatile memory during the execution of the command (See Table depicted in [0059]. See [0001] “Some storage systems have performance requirements for random and sequential operations. Random operation performance is sometimes defined in input-output operations per second (IOPS), which define the number of random commands the storage system can execute in one second. This number also determines the maximum time of each pipeline stage in the command processing path.” See [0058] “For example, random performance is usually defined in input/output operations per second (TOPS), which define the number of 4 KB (random) commands the storage system executes in one second. This number can also determine the maximum time of each pipeline stage in the command processing path. For instance, when the requirement is to support random performance of 650K IOPS, each pipeline stage in the command processing path should not exceed 1.5 microsecond, which is based on the worst-case scenario when getting only random (4 KB) commands.”).

	Regarding claim 18, Benisty teaches:
The method of claim 17, wherein the workload level is determined based on a type of the command and data of the command (See Figure 6. See [0062] “As such when having only 4 KB random commands, the command processing path works with full performance with the maximum allowed clock. In this state, the command processing path consumes a lot of power. However, when getting sequential commands, the input clock to the command processing path has a lower frequency since the performance requirement allows it.” See [0068] “Using these embodiments, this path can work in full performance and in full power mode only when having a full batch of 4 KB random commands. Otherwise, the path can work in a low power mode while having a lower frequency of the input clock (e.g., when having 4 KB random commands, the controller 102 can use a high-frequency while clock, but when having sequential workload, the controller 102 can use a lower-frequency clock).”).

	Regarding claim 19, Benisty teaches:
The method of claim 18, wherein the workload level is based at least in part on one of: 
locations of a dataset to be stored in or retrieved from the non-volatile memory; 
a size of the dataset; and 
whether or not the dataset is on a continuous block of addresses (See Figure 5. See [0018] “In some embodiments, the average workload per command is calculated using a first counter that tracks data transfer sizes of pending command,” See [0068] “Otherwise, the path can work in a low power mode while having a lower frequency of the input clock (e.g., when having 4 KB random commands, the controller 102 can use a high-frequency while clock, but when having sequential workload, the controller 102 can use a lower-frequency clock).” See [0055] “Then, the command executor 310 can detect the commands and implement address translation of the logical block address (LBA) in the command to a physical address in the memory arrays 104. The command executor 310 can also provide stream detection (e.g., whether the host 50 is sending sequential LBAs).”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Joo et al. (hereinafter Joo, US Publication No. 2014/0115366).

	Regarding claim 14, Joo teaches:
The memory device of claim 8, further comprising: 
a temperature sensor to determine a temperature of the memory device at a time of the command; 
wherein the estimated time used to access the non-volatile memory during the execution of the command is estimated based on the temperature (See [0098] “Referring to FIGS. 10 and 11, the method includes sensing (e.g., sensor sub-system 140) an ambient temperature to generate temperature information (S310), adjusting a wake-up time and a data-read time of at least one sensor module 210 based on the temperature information (S320), determining a data-processing time based on the wake-up time and the data-read time of the sensor module 210 (S330), and determining an operating speed required for processing sensing-data SD based on the data-processing time (S340).”).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the adaptive workload-based command processing clock system of Benisty with the method of selecting a clock signal for a processor of Joo to further improve performance and reduce power when processing I/O commands.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Benisty in view of Sugimoto et al. (hereinafter Sugimoto, US Publication No. 2016/0004642).

Regarding claim 20, Benisty teaches:
A non-transitory computer storage medium storing instructions which, when executed on a memory device, cause the memory device to perform a method, the method comprising: 
receiving a command to access a non-volatile memory of the memory device; and 
in response to the command: 
determining a workload level of a command to be executed by a controller based on determining a characteristic of a dataset identified by the command and based on at least one operation to be performed by the controller in execution of the command, wherein the workload level is proportional to an estimated amount of computations performed by the controller during the execution of the command; 
selecting a computation performance level of the controller according to the workload level; and 
setting the controller at the computation performance level during the execution of the command (See rejection of claim 1).

Benisty does not explicitly disclose what Sugimoto teaches:
at least one operation specified by an op-code within the command (See [0081] “Each command includes, as common information, information of operation code (Opcode) and command ID at the head thereof.” See [0082] “An operation code (Opcode) is information for notifying the command type to the cache memory 26, and by referring to this information, the cache memory 26 having acquired the command recognizes the notified command type. For example, it is determined that the Opcode is 0x01 for the write command and the Opcode is 0x02 for the read command.”)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the adaptive workload-based command processing clock system of Benisty with the command format of Sugimoto to allow the processing system to perform a desired predetermined process (i.e. read/write command.), based on the contents of the command itself (See [0080] of Sugimoto).  Furthermore, examiner .

Response to Arguments
Applicant's arguments filed February 16, 2021 have been fully considered but they are not persuasive. 
Applicant submitted that Benisty does not teach a "workload level is proportional to an estimated amount of computations performed by the controller during the execution of the command." as recited in claim 1. Applicant submitted that the claims explicitly recite commands and computations associated with those commands. Applicant submitted that the claims analyze the number of computations needed to complete a command. Examiner respectfully disagrees and asserts that Benisty teaches the subject matter of claim 1 as claimed, under broadest reasonable interpretation. For example, see Figure 6 of Benisty in which the average workload per command is calculated based on the number of outstanding commands and the data transfer size of the commands. Furthermore, see paragraph [0063], which teaches adjusting a clock signal based on whether the system is issuing a 4 KB workload per command, an 8 KB workload per command, or a 64 KB workload per command. Under broadest reasonable interpretation, the increase in workload based on the size of the transfer would correlate to the amount of computations needed to execute the command, as executing a 64 KB command is more computationally intensive than executing a 4 KB workload command. Therefore, the arguments are not persuasive and examiner maintains previous rejections in view of Benisty (See rejection of claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139